DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 1, as shown in FIGs. 1-2, in the reply filed on March 29, 2022 is acknowledged.  The traversal is on the ground(s) that no undue burden on the Examiner to consider all claim in the single application.  This is not found persuasive because it is not the claims that are being restricted but the species among different species. Note that, Applicant has never admitted on record that these species are obvious variation of one another. Furthermore, a search for completely different structures are serious burden.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-23 are pending. Non-elected Species, Claims 13-23 have been withdrawn from consideration. 
Action on merits of elected Species 1, claims 1-12 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 02, 2021 has been  considered by the examiner.
However, The information disclosure statement filed February 02, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL, Taiwanese Office Action, dated November 06, 2020, is not in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
SEMICONDUCTOR STRUCTURE HAVING A PLURALITY STRIP FIRST DOPED REGIONS AND A PLURALITY STRIP SECOND DOPED REGIONS ALTERNATIVELY FORMED AND SURROUNDED BY A DOPED THIRD REGION    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PEYRE-LAVIGNE et al. (US. Pub. No. 2004/0222461). 
With respect to claim 1, PEYRE-LAVIGNE teaches a semiconductor structure as claimed, including:  
2a substrate (66);  
3a plurality of strip first doped regions (24) formed in the substrate;  
4a plurality of strip second doped regions (32) formed in the substrate and 5respectively located between the strip first doped regions (24), wherein the 6strip first doped region (24) has a doping type which is opposite that of the 7strip second doped region (32); 
 8a third doped region (32) formed in the substrate and surrounding the strip first 9doped regions (24) and the strip second doped regions (32), wherein the third 10doped region (32) has a doping type which is the same as that of the strip 11second doped region (32); and  
12a fourth doped region (14) formed in the substrate and located underneath the strip 13first doped regions (24), the strip second doped regions (32) and the third doped 14region (32), wherein the fourth doped region (12) has a doping type which is the 15same as that of the strip second doped region (32).  (See FIGs. 3-5).

With respect to claim 12, the 2substrate (66) of PEYRE-LAVIGNE is a P-type substrate or an N-type substrate.  
With respect to claim 13, when the 2substrate (66) of PEYRE-LAVIGNE is a P-type substrate, the doping type of the strip first doped region (24) is P type, 3the doping type of the strip second doped region (32) is N type, the doping type of the third 4doped region (32) is N type, and the doping type of the fourth doped region (12) is N type.  
With respect to claim 14, when the 2substrate (66) of ONISHI is an N-type substrate, the doping type of the strip first doped region (24) is N 3type, the doping type of the strip second doped region (32) is P type, the doping type of the third doped region (32) is P type, and the doping type of the fourth doped region (12) is P type. 
It is well known in the art, when the device is p-channel, the dopant type of associated layers are of opposite dopant types as compared to n-channel device.    

With respect to claim 15, the strip 2first doped region (24) of PEYRE-LAVIGNE has a width which is the same as that of the strip second doped 3region (32).  
With respect to claim  16, the strip 2first doped region (24) of PEYRE-LAVIGNE has a depth in the substrate which is the same as that of the strip 3second doped region (32).  
With respect to claim 18, the strip 2first doped region (24), the strip second doped region (32) and the third doped region (32) of PEYRE-LAVIGNE have the 3same doping concentration. (N+ ; P+). 
With respect to claim 19, the fourth 2doped region (12) of PEYRE-LAVIGNE has a doping concentration (N-) which is lower than that of the strip first 3doped region (24), the strip second doped region (32) and the third doped region (32).  
With respect to claim 110, the fourth 2doped region (12) of PEYRE-LAVIGNE is a continuous doped region.  
With respect to claim 111, As best understood by Examiner, the strip 2first doped region (24) is a high-voltage P-well region, and the strip second doped region (32) 3and the third doped region (32) are high-voltage N-well regions.  
With respect to claim 112, the strip 2first doped regions (24), the strip second doped regions (32) and the third doped region (32) 3constitute a plurality of high-voltage diodes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PEYRE-LAVIGNE ‘461 as applied to claim 6 above, and further in view of WU et al. (US. Pub. No. 2012/0126323). 
PEYRE-LAVIGNE teaches the semiconductor structure as described in claim 6 above including the strip 2first doped region has a depth in the substrate which is the same as that of the strip 3second doped region and the third doped region (32) having a depth in the substrate (66).
Thus, 2PEYRE-LAVIGNE is shown to teach all the features of the claim with the exception of explicitly disclosing the depth of the third doped region being greater than that of the strip first doped region and the strip 3second doped region.  
However, WU teaches a semiconductor structure including 1a third 2doped region (220) has a depth in the substrate which is greater than that of strip first 3doped region (254a) and the strip second doped region (254b). (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the third doped region of PEYRE-LAVIGNE having the depth that  is greater than that of the strip 2first doped region and the strip 3second doped region as taught by WU to isolate or confine the strip 2first doped region and the strip 3second doped region.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829